Dismissed and Memorandum Opinion filed April 26, 2012.




                                           In The

                           Fourteenth Court of Appeals
                                      ____________

                                   NO. 14-12-00260-CR
                                     ____________

                           REYNALDO VALDEZ, Appellant

                                              V.

                           THE STATE OF TEXAS, Appellee


                        On Appeal from the 248th District Court
                                Harris County, Texas
                            Trial Court Cause No. 131407


                           MEMORANDUM OPINION

       Appellant entered a guilty plea to aggravated sexual assault of a child.             In
accordance with the terms of a plea bargain agreement with the State, the trial court
sentenced appellant on February 22, 2012, to confinement for ten years in the Institutional
Division of the Texas Department of Criminal Justice. Appellant filed a pro se notice of
appeal.

       The trial court entered a certification of the defendant’s right to appeal in which the
court certified that this is a plea bargain case, and the defendant has no right of appeal. See
Tex. R. App. P. 25.2(a)(2). The trial court’s certification is included in the record on
appeal. See Tex. R. App. P. 25.2(d). The record supports the trial court’s certification.
See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005). Accordingly, we
dismiss the appeal.


                                     PER CURIAM


Panel consists of Justices Frost, Christopher, and McCally.
Do Not Publish — TEX. R. APP. P. 47.2(b)




                                            2